Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are directed towards an unobvious improvement over U.S. Patent 7,654,795 to Tibbott and U.S. Patent Publication 2013/0343872 to Tibbott.
As set forth in the Non-Final Rejection mailed on April 14, 2021, both Tibbott 7,654,795 and Tibbott 2013/0343872 disclose a component and a method of purging dirt from a component substantially as claimed, including respective first projections P and 143b, respective passage surfaces in respective first passages 36, 138a, and respective turns T each having a respective radius. 
The improvement comprises a height of the first projection from the passage surface being between 10 percent and 50 percent of the radius, and the height of the first projection being less than or equal to 50 percent of a diameter of the first passage. In the present application, such relationships allow the height to direct high-risk debris particles away from the turn while minimizing a pressure drop of the cooling air flow through passages of the component, and reducing debris impact at the turn. None of the prior art of record discloses or suggests the improvement.   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/Christopher Verdier/Primary Examiner, Art Unit 3745